Citation Nr: 1730188	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-01 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a skin disorder.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel












INTRODUCTION

The Veteran served on active duty from December 1963 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In November  2014, February 2015, and October 2016, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Regrettably, the Board determines that another remand is necessary in this case.  The appeal was remanded in October 2016 so that another VA examination could be performed and an opinion obtained.  The examination was performed in November 2016, and the examiner stated that "[he] could not find any documentation of this skin condition being diagnosed or treated in the records provided."  The examiner, therefore, opined that the Veteran's skin disability was less likely as not incurred or caused by the Veteran's military service.  However, the Veteran's VA treatment notes document multiple visits to the dermatologist for treatment for folliculitis.  Consequently, the Board finds the October 2016 VA opinion to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim

2.  Afford the Veteran an examination by a dermatologist with sufficient expertise to determine the nature and etiology of all skin disabilities present during the period of the claim. 

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  The examiner should note notations of folliculitis and cellulitis on the lower abdomen in the Veteran's service treatment records, along with the Veteran's contention that he still has those skin abnormalities today.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each skin disability present during the period of the claims as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include in-service manifestations described in the Veteran's written and oral statements.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Then, readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




